Case 2:20-cv-04480-FMO-JEM Document 19 Filed 11/16/20 Page 1 of 2 Page ID #:254




     1
     2
     3
     4
     5
     6
     7
     8
                                    UNITED STATES DISTRICT COURT
     9                             CENTRAL DISTRICT OF CALIFORNIA
    10
    11
            Chris Langer,                         Case No. 2:20‐CV‐04480‐FMO‐JEM
    12
                     Plaintiff,
    13                                            ORDER Granting Request [18] for
              v.                                  Extension of Deadline
    14
            256 Winston Center, a California
    15      General Partnership; and Does 1‐10,
    16               Defendants.
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                               1
          [Proposed] Order          Case No. 2:20‐CV‐04480‐FMO‐JEM
Case 2:20-cv-04480-FMO-JEM Document 19 Filed 11/16/20 Page 2 of 2 Page ID #:255




     1           Having reviewed Plaintiff’s motion seeking a continuance of the
     2    deadline to file a renewed application for default judgement, and finding good
     3    cause therefore, the Court hereby grants Plaintiff’s Motion.
     4           Therefore, the deadline to complete service upon Defendant shall be
     5    ten (10) days from the date of this Order.
     6
     7           IT IS SO ORDERED.
     8
     9    Dated: November 16, 2020           By: /s/ Fernando M. Olguin .
                                                United States District Judge
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                                2
          [Proposed] Order           Case No. 2:20‐CV‐04480‐FMO‐JEM
